        Case 2:20-cr-00166-GMN-VCF Document 8
                                            7 Filed 07/29/20 Page 1 of 5
                                                                       3
Prob12B
D/NV Form
Rev. June 2014



                                 United States District Court
                                             for
                                   the District of Nevada

                         REQUEST FOR MODIFICATION
         TO CONDITIONS OF SUPERVISION WITH CONSENT OF OFFENDER
                  Probation Form 49 (Waiver of Hearing) is Attached
                                   July 29, 2020

Name of Offender: Gregory James Boatright

Case Number: 2:20CR00166

Name of Sentencing Judicial Officer: Honorable Camille D. Bibles

Date of Original Sentence: June 11, 2020

Original Offense: Domestic Assault by Striking, Beating, or Wounding

Original Sentence: Time served, followed by 12 Months TSR.

Date Supervision Commenced: June 11, 2020

Date Jurisdiction Transferred to District of Nevada: July 14, 2020

Name of Assigned Judicial Officer: Honorable Gloria M. Navarro

                                PETITIONING THE COURT

‫ ܈‬To modify the conditions of supervision as follows:

    1. Residential Reentry Center – You must reside in a residential reentry center for a term
       of up to seven (7) months. You must follow the rules and regulations of the center. It is
       ordered that subsistence is waived per the Court.

    2. C.A.R.E. Program – You shall participate in the C.A.R.E. Program for a period of up to
       seven (7) months as approved and directed by the probation officer. While participating
       in the program, if you test positive for alcohol, or any controlled substance, and/or any
       form of synthetic marijuana or synthetic stimulants, you will be taken into custody for a
       minimum period of seven (7) days. It is ordered that subsistence is waived per the Court.

    3. Search and Seizure – You must submit your person, property, house, residence, vehicle,
       papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other electronic
       communications or data storage devices or media, or office, to a search conducted by a
        Case 2:20-cr-00166-GMN-VCF Document 8
                                            7 Filed 07/29/20 Page 2 of 5
                                                                       3
                                    RE: Gregory James Boatright
Prob12B
D/NV Form
Rev. June 2014
         United States Probation Officer. Failure to submit to a search may be grounds for
         revocation of release. You must warn any other occupants that the premises may be
         subject       to        searches       pursuant       to       this      condition.

         The probation officer may conduct a search under this condition only when reasonable
         suspicion exists that you have violated a condition of supervision and that the areas to be
         searched contain evidence of this violation. Any search must be conducted at a
         reasonable time and in a reasonable manner.


                                              CAUSE

Your Honor was previously notified of non-compliant behavior on July 20, 2020. The non-
compliance involved Boatright using a controlled substance, namely methamphetamine and
marijuana. Boatright admitted that he uses marijuana to address his PTSD and Anxiety. Initially,
Boatright was instructed to find an alternative to address his anxiety and PTSD and begin his
substance abuse treatment program in hopes that the underlying issues could be resolved, and his
drug use would cease. Unfortunately, that did not happen, and Boatright now has two additional
presumptive positives for marijuana on July 23, 2020 and July 26, 2020, which he claims to be
residual use. The Probation Office will wait for the lab results to come back from those two
additional tests and will request an Interpretation Letter from the National Laboratory to
determine whether they’re new use. On July 23, 2020, Boatright was presented with a Waiver of
Hearing to Modify Conditions of Supervised Release from which contained the three-
modifications as noted above. Boatright agreed to the conditions as noted and signed the waiver
this date. A copy has been attached for Your Honor’s review.

At this time, the probation office recommends that the noted conditions be added to assist
Boatright in his recovery. Additionally, Boatright’s actions have placed him on the cusp of
mandatory revocation if he continues to use controlled substances. It is believed that
participation in the C.A.R.E Program with provide Boatright with the best opportunities to be
successful during his term of supervised release and beyond.


                                                      Respectfully submitted,
                                                                     Digitally signed by
                                                                     Cecil B McCarroll III
                                                                     Date: 2020.07.29
                                                                     15:18:01 -07'00'
                                                      ______________________________
                                                      Cecil McCarroll
                                                      United States Probation Officer
        Case 2:20-cr-00166-GMN-VCF Document 8
                                            7 Filed 07/29/20 Page 3 of 5
                                                                       3
                                         RE: Gregory James Boatright
Prob12B
D/NV Form
Rev. June 2014
Approved:
                    Amberleigh Barajas
                    2020.07.29 15:15:02
                    -07'00'
__________________________________________
Todd J. Fredlund
Supervisory United States Probation Officer



THE COURT ORDERS


‫܆‬        No Action.

‫܆‬        The extension of supervision as noted above.

X
‫܆‬        The modification of conditions as noted above

‫܆‬        Other (please include Judicial Officer instructions below):

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------

---------------------------------------------------------------------------------




                                                      _____________________________
                                                      Signature of Judicial Officer

                                                           July 29, 2020
                                                      _____________________________
                                                      Date
Case
 Case2:20-cr-00166-GMN-VCF
      2:20-cr-00166-GMN-VCF Document
                             Document7-1
                                      8 Filed
                                         Filed07/29/20
                                               07/29/20 Page
                                                         Page41ofof52
Case
 Case2:20-cr-00166-GMN-VCF
      2:20-cr-00166-GMN-VCF Document
                             Document7-1
                                      8 Filed
                                         Filed07/29/20
                                               07/29/20 Page
                                                         Page52ofof52


                 Digitally signed by
                 Cecil B McCarroll III
                 Date: 2020.07.29
                 12:00:43 -07'00'
